Citation Nr: 1031756	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
duodenal ulcer.

2.  Entitlement to service connection for hemorrhoids, to include 
as secondary to the service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his December 2009 Substantive Appeal, the Veteran requested a 
BVA hearing at the RO.  In February 2010, the Veteran received a 
letter from the VA notifying him that his appeal had been 
certified to the Board.  In June 2010, the Veteran received a 
letter from the Board notifying him that his BVA hearing had been 
scheduled for August 2010.  Subsequently, in August 2010, the 
Veteran submitted a written motion to reschedule his hearing due 
to illness.  Inasmuch as the Veteran demonstrated to the Board 
that good cause was shown for his inability to appear for the 
originally scheduled August 2010 hearing, his request shall be 
granted.  See 38 C.F.R. § 20. 1304 (b) (2009).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the Veteran for a hearing before a 
Veterans Law Judge at the RO in Seattle, 
Washington in accordance with applicable 
procedures.  A copy of the notice provided 
to the Veteran (and his appointed 
representative) of the scheduled hearing 
should be placed in the claims folder.  If 
the Veteran ultimately decides not to wait 
for a hearing, he should withdraw the 
hearing request in writing to the RO.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


